       Case 2:21-cr-00042-MHT-JTA Document 26 Filed 05/01/21 Page 1 of 4



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA              )
                                      )        CRIMINAL ACTION NO.
        v.                            )            2:21cr42-MHT
                                      )                (WO)
JOHN ADAM VINSON, JR.                 )

                                    ORDER

       This cause is before the court on defendant John

Adam     Vinson,     Jr.’s    unopposed     motion     to   continue       his

trial.       Based on the representations made on the record

on April 30, 2021, and for the reasons set forth below,

the court finds that jury selection and trial, now set

for June 7, 2021, should be continued pursuant to 18

U.S.C. § 3161.

       While the granting of a continuance is left to the

sound discretion of the trial judge, see United States

v. Stitzer, 785 F.2d 1506, 1516 (11th Cir. 1986), the

court     is   limited     by   the    requirements      of   the    Speedy

Trial Act, 18 U.S.C. § 3161.              The Act provides in part:

       “In any case in which a plea of not guilty is
       entered, the trial of a defendant charged in
       an   information   or  indictment   with   the
       commission of an offense shall commence within
    Case 2:21-cr-00042-MHT-JTA Document 26 Filed 05/01/21 Page 2 of 4




    seventy days from the filing date (and making
    public) of the information or indictment, or
    from the date the defendant has appeared
    before a judicial officer of the court in
    which such charge is pending, whichever date
    last occurs.”

§ 3161(c)(1).      The Act excludes from the 70-day period

any continuance based on “findings that the ends of

justice served by taking such action outweigh the best

interest of the public and the defendant in a speedy

trial.”        § 3161(h)(7)(A).             In   granting       such    a

continuance,     the       court   may      consider,      among   other

factors,   whether     a    failure    to    grant   the    continuance

“would be likely to ... result in a miscarriage of

justice,” § 3161(h)(7)(B)(i), or “would deny counsel

for the defendant ... the reasonable time necessary for

effective preparation, taking into account the exercise

of due diligence,” § 3161(h)(7)(B)(iv).

    The court concludes that, in this case, the ends of

justice served by granting a continuance outweigh the

interest of the public and Vinson in a speedy trial.

As defense counsel noted, Vinson’s case is complex and


                                   2
      Case 2:21-cr-00042-MHT-JTA Document 26 Filed 05/01/21 Page 3 of 4




requires substantial investigation.                     Moreover, Vinson

has pending charges in state court that allege similar

behavior.          Defense      counsel        also     raised       concerns

regarding Vinson’s mental-health status, some of which

may relate to his competency to stand trial.                              And,

finally, the government does not oppose the requested

trial continuance.          The court finds that a continuance

of the trial is necessary in order to ensure that the

parties can present their sides effectively.

                                    ***

      Accordingly, it is ORDERED as follows:

      (1)   Defendant      John    Adam      Vinson,    Jr.’s    unopposed

motion to continue trial (Doc. 23) is granted.

      (2) The jury selection and trial, now set for June

7,    2021,     are    reset      for       September    13,     2021,      at

10:00 a.m., in Courtroom 2FMJ of the Frank M. Johnson

Jr.    United     States      Courthouse        Complex,       One    Church

Street, Montgomery, Alabama.




                                        3
    Case 2:21-cr-00042-MHT-JTA Document 26 Filed 05/01/21 Page 4 of 4




    The United States Magistrate Judge shall conduct a

pretrial conference prior to the September trial term.

    DONE, this the 1st day of May, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
